FORM OF DISTRIBUTION AGREEMENT MEEHAN MUTUAL FUNDS, INC. THIS DISTRIBUTION AGREEMENT (the "Agreement") is made as of the day of July, 2009 by and among Meehan Mutual Funds, Inc. (the "Company"), a Maryland corporation, Edgemoor Investment Advisors,Inc. (the"Advisor"), a Maryland corporation, and Integrity Funds Distributor, Inc, (the "Distributor"), a North Dakota corporation. WHEREAS, the Company is registered as an open-end management investment company under the InvestmentCompany Act of 1940, as amended (the "1940 Act") and has registered its shares ofcommon stock (the "Shares") under the Securities Act of 1933, as amended (the "1933 Act") in one or more distinct series of Shares (the "Portfolio" or "Portfolios"); WHEREAS, the Advisor has been appointed advisor to the Company; WHEREAS, the Company and the Advisor have entered into an "Operating Services Agreement" authorizing the Advisor to provide certain distribution services to the Company, and which further authorizes the Advisor to enter into this Agreement on behalf of the Company; WHEREAS, the Distributor is a broker-dealer registered with the U.S. Securities and Exchange Commission (the "SEC") and a member in good standing of the National Association of Securities Dealers, Inc. (the "NASD"); WHEREAS, the Company has adopted a plan of distribution (the "Distribution Plan") pursuant to Rule 12b-1 under the 1940 Act relating to the payment by the Company of distribution expenses; and WHEREAS, the Company, the Advisor and the Distributor desire to enter into this Agreement pursuant to which the Distributor will provide distribution services to the Portfolios of the Company identified on Schedule A, as may be amended from time to time, on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and mutual covenants contained in this Agreement, the Company, the Advisor and the Distributor, intending to be legally bound hereby, agree as follows: 1.
